Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a method and system of determining image scaling. The closest prior art, Blaskovich et al. (USPAP       2007/0252,749), shows a similar system, in which, a base; two objects each having a known dimension and positioned on the base spaced apart by a known distance (Please note, claim 1. As indicated displaying one or more objects that are associated with one or more target aircraft that remain after filtering on a vertical situation display, wherein displaying includes displaying the objects in one of two or more sizes based on distance information included in the traffic collision and avoidance information and presenting in a vertical profile view). However, Blaskovich et al. fail to address: “for an imaging device positioned such that the two objects are in a field of view of the imaging device and such that the field of view of the imaging device originates from a point normal to a surface of the base; and a computing device having one or more processors and non-transitory computer readable medium storing instructions, that when executed by the one or more processors, causes the computing device to perform functions of: receiving an image from the imaging device capturing the two objects in the field of view; and based on one or more of the known dimension of the two objects and the known distance between the two objects, determining an image scaling factor that associates a number of pixels in the image to a physical distance”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, July 17, 2021